Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered, but are moot in light of the new grounds of rejection set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 13-14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (U.S 2016/0007504 A1) in view of Molla (U.S 2019/0098743 A1) and Lee (U.S 6,946,601 B1).
In regards to Claim 1, Wu discloses a circuit board structure suitable for carrying at least one heat source, comprising: a carrier (Fig.1, #103); and a patterned circuit layer (Fig.1, #101 in conjunction 
Wu fails to disclose: Wherein an orthographic projection of the at least one heat source on the carrier is overlapped with an orthographic projection of the heat absorption section of the at least one fluid channel on the carrier and an adhesive material, disposed between the at least one heat source and the patterned circuit layer, and an orthographic projection of the adhesive material on the carrier is substantially equal to an orthographic projection of the heat source on the carrier.
However, Molla discloses: Wherein an orthographic projection of the at least one heat source on the carrier is overlapped with an orthographic projection of the heat absorption section of the at least one fluid channel on the carrier (Fig.4, where the heat source #62 is overlapped with an orthographic projection of the heat absorption section (which is extending past the heat source to overlap said heat source on the carrier #54) of the fluid channel #52, as such the office notes that with the combination of Wu in view of Molla, the at least one fluid channel placed within the circuit layer having an absorption section (as taught by Wu) would be modified such that the at least one fluid channel would be placed 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the at least one fluid channel placed within the circuit layer having an absorption section (as taught by Wu) such that the at least one fluid channel would be placed directly below the heat source such that the orthographic projection of the heat absorption section would overlap the at least one heat source (as taught by Molla) to help dissipate the heat generated by said heat source. By modifying the position of the at least one fluid channel such that the absorption section is overlapping the heat source would increase the amount of heat being generated by said heat source and additionally, it would be in the purview of ordinary skill in the art and would yield predictable results, i.e., provide heat dissipation for the at least one heat source and transfer said heat to the heat dissipation section (See, MPEP 2143.02, citing, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007)).
Furthermore, Wu in view of Molla fail to disclose: An adhesive material, disposed between the at least one heat source and the patterned circuit layer, and an orthographic projection of the adhesive material on the carrier is substantially equal to an orthographic projection of the heat source on the carrier.
However, Lee discloses: An adhesive material (Fig.5, #260), disposed between the at least one heat source (Fig.5, #240) and the patterned circuit layer (Fig.5, #210), and an orthographic projection of the adhesive material on the carrier is substantially equal to an orthographic projection of the heat source on the carrier (Fig.5, both the heat source and adhesive material are equal in size, thus they both substantially equal orthographic projections, as such the office notes that with the combination of Wu in view of Molla and Lee, the heat source attached to the patterned circuit layer (as taught by Wu) would be modified to be attached via an adhesive material having equal size as the heat source (as taught by Lee) such that the orthographic projection of both elements are substantially equal). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified method of securing the heat source to the patterned circuit layer KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007)).

In regards to Claim 2, Wu in view of Molla and Lee disclose the circuit board structure according to claim 1, wherein the carrier is an insulating substrate (Wu Fig.1, #103 is an insulating substrate), and the patterned circuit layer is directly disposed on the carrier (Wu Fig.1, #101/102 is directly disposed on the carrier #103). 
In regards to Claim 3, Wu in view of Molla and Lee disclose the circuit board structure according to claim 1.
Wu discloses the insulating substrate #103 is made of insulating material, but fails to disclose what insulating material.
Wu fails to explicitly disclose the insulating substrate to be made of comprises epoxy glass cloth laminate, epoxy resin, prepreg or ceramics.
However, the office would like to take official notice that having an insulating substrate made of epoxy resin or prepreg is commonly known and applied in various types of circuit assemblies to create electronic devices. It would of have been obvious to one of ordinary skill in the art at the time the application was filed to have used prepreg as the insulating material for the insulating substrate, as prepreg is known in the art as the main material to make multi-layered board and to hold said layers together when completed see MPEP 2144.03, citing, In re Ahlert, 424 F.2d 1088, 1091, 165 USPQ 418, 420 (CCPA 1970), for evidence see US 2016/0302298 A1, which discloses an insulating substrate can be made using prepreg, see paragraph [0088]).
In regards to Claim 13, Wu in view of Molla and Lee disclose the circuit board structure according to claim 2, wherein the at least one fluid channel is filled with a heat dissipation fluid, and the heat 
In regards to Claim 14, Wu in view of Molla and Lee disclose the circuit board structure according to claim 13, wherein the heat dissipation fluid is a dielectric fluid, and the dielectric fluid comprises liquid or gas (Wu Paragraph [0025], which discloses using a working fluid which is a liquid to help dissipate heat generated by the component). 
Wu fails to explicitly disclose the working fluid as dielectric fluid, however the office would like to take official notice that having dielectric fluid within a heat pipe is commonly known and applied in multiple heat pipes to help dissipate heat generated by the electronic component. It would of have been obvious to one of ordinary skill in the art at the time the application was filed to have dielectrical fluid within the heat pipe to dissipate heat. Furthermore, including a dielectric fluid within the heat pipe would ensure if a leaks occurs, no shorting or arching can be attained as the dielectric fluid is non-conductive, see MPEP 2144.03, citing, In re Ahlert, 424 F.2d 1088, 1091, 165 USPQ 418, 420 (CCPA 1970), for evidence see US 2014/0124164 A1, which discloses a heat pipe having dielectric fluid to dissipate heat generated by the electronic components, see paragraph [0062]). 
In regards to Claim 18, Wu in view of Molla and Lee disclose the circuit board structure according to claim 1, wherein the at least one heat source comprises at least one chip or at least one package (Wu Paragraph [0021], which discloses a chip or IC). 
In regards to Claim 20, Wu in view of Molla and Lee disclose the circuit board structure according to claim 1, wherein the at least one heat source is electrically connected to the patterned circuit layer by at least one wire (Wu, Fig.1, #131 is consider a wire, as it allows the component to electrical connect to the patterned circuit layer #101/102).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (U.S 2016/0007504 A1), Molla (U.S 2019/0098743 A1), Lee (U.S 6,946,601 B1), and further, in view of Wang (U.S 2014/0144677 A1). 
In regards to Claim 4, Wu in view of Molla and Lee disclose the circuit board structure according to claim 2.

However, Wang discloses: Further comprising: a heat sink (Fig.1, #180), embedded in the carrier (Fig.1, #180 is embedded within carrier #110) and provided with a first surface and a second surface opposite to each other (Fig.1, opposites first and second surfaces), wherein the first surface is in direct contact with the patterned circuit layer (Fig.1, #181a is on contact with #120 (patterned circuit layer), and the second surface (Fig.1, #183a) is aligned with a lower surface of the carrier (Fig.1, which shows the second surface aligned with the lower surface of carrier #110, as such the office notes that with the combination of Wu in view of Lee and Wang, the carrier (as taught by Wu) would be modified to include a heatsink embedded within said carrier (as taught by Wang) to help dissipate heat generated by the components disposed on the patterned circuit layer). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the carrier (as taught by Wu) to include a heatsink embedded within said carrier (as taught by Wang) to help dissipate heat generated by the components disposed on the patterned circuit layer. By including a heatsink within the carrier, would allow the heat generated by the component to be absorbed and quickly transmitted to the outside environment through said heatsink (Paragraph [0036]). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (U.S 2016/0007504 A1), Molla (U.S 2019/0098743 A1), Lee (U.S 6,946,601 B1), Wang (U.S 2014/0144677 A1), and further, in view of Macris (U.S 2002/0063330 A1). 
In regards to Claim 5, Wu in view of Molla, lee, and Wang discloses the circuit board structure according to claim 4.
Wu in view of Molla, Lee, and Wang fails to disclose: further comprising: a dielectric layer, disposed on the lower surface of the carrier; and a heat dissipation fin, disposed on the dielectric layer, wherein the dielectric layer is positioned between the carrier and the heat dissipation fin.

Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the circuit board structure having a heatsink (as taught by Wu in view of Molla and Wang) to further include a dielectrical layer attached to the circuit board structure having a heat dissipation fins disposed on said layer (as taught by Macris), such that the dielectric layer is positioned between the carrier and fins to help further dissipate heat to the outside environment. By including a dielectric layer between the carrier and heat fins, would prevent any shorts to occur between the carrier and heatsink, and additionally, ensure the heat generated by the heat source disposed on the patterned circuit layer would be dissipated to the outside environment. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (U.S 2016/0007504 A1), Molla (U.S 2019/0098743 A1), Lee (U.S 6,946,601 B1), and further, in view of Schlitz (U.S 2010/0177519 A1) and Yun (U.S 2010/0244236 A1). 
In regards to Claim 6, Wu in view of Molla and Lee disclose the circuit board structure according to claim 2.
Wu in view of Molla and Lee fail to disclose: Further including a dielectric layer, disposed on the patterned circuit layer; and a heat dissipation fin, disposed on the dielectric layer, wherein the dielectric layer is positioned between the patterned circuit layer and the heat dissipation fin.
However, Schlitz discloses: Further including a layer (Fig.15, #1522), disposed on the patterned circuit layer (Fig.15, #1521); and a heat dissipation fin (Fig.15, #1523), disposed on the layer, wherein the layer is positioned between the patterned circuit layer and the heat dissipation fin (Fig.15, as such the office notes that with the combination of Wu in view of Molla, Lee, and Schlitz, the circuit board structure 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the circuit board structure having a heat dissipation fins (as taught by Wu in view of Molla) to include a layer, disposed between the patterned circuit layer; and the heat dissipation fin (as taught by Schlitz) to help dissipate heat generated by the components disposed on the circuit layer. By including a dielectric layer between the carrier and heat fins, would prevent any shorts to occur between the carrier and heatsink, and additionally, ensure the heat generated by the heat source disposed on the patterned circuit layer would be dissipated to the outside environment. 
Schlitz does disclose using a thermal adhesive (Fig.15, #1522) as the layer between the circuit layer and fins. 
Furthermore, Wu in view of Molla, Lee, and Schlitz fail to disclose: A dielectric layer.
However, Yun discloses: A dielectric layer (Fig.1, #124 and paragraph [0027], which discloses the thermal adhesive to be made of dielectric materials while being a thermally conductive, as such the office notes that with the combination of Wu in view of Molla, Lee, Schlitz, and Yun, the thermal adhesive disposed between the circuit layer and fins (as taught by Wu in view of Molla and Schlitz) would be modified to be a thermal adhesive made of dielectrical material (as taught by Yun) to dissipate heat generated by the components disposed on the circuit layer). 
However, MPEP 2143.02 (I) notes that all the claimed elements were known in the prior art and one of ordinary skill In the art at the time of the Invention could have combined and/or modified the elements as claimed by known methods with no change in their respective functions, and the combination and/or modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. As such, by replacing one thermal adhesive with another thermal adhesive would be within the purview of one of ordinary skill in the art at the time of the invention was filed as both Schlitz and Yun disclose using a layer between the circuit board and heat sink to promote better heat dissipation (See KSR, citing, Int'l Co, v. Teleflex Inc.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (U.S 2016/0007504 A1) in view of Molla (U.S 2019/0098743 A1), Lee (U.S 6,946,601 B1), and further, in in view of Wolf (U.S 6,697,257). 
In regards to Claim 7, Wu in view of Molla and Lee disclose the circuit board structure according to claim 1.
Wu in view of Molla and Lee fail to disclose: Wherein the carrier is a metal substrate, and a material of the metal substrate comprises copper, aluminum or alloy.
However, Wolf discloses: Wherein the carrier is a metal substrate (Fig.1, #2), and a material of the metal substrate comprises copper, aluminum or alloy (Fig.1, #2 is copper, see Column 4, lines 53-55, as such the office notes that with the combination of Wu in view of Molla, Lee, and Wolf, the carrier (as taught by Wu) would be modified to have a carrier made of metal (as taught by Wolf) to create an electronic device.
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the carrier (as taught by Wu) to have a carrier made of metal (as taught by Wolf) to create an electronic device. By utilizing a metal substrate within the circuit board would add additional heat dissipation properties, as the metal substrate is inherently a good thermal conductor, such that heat generated by the components placed on the patterned circuit layer would be absorbed and dissipated outside of said circuit board structure. 
In regards to Claim 8, Wu in view of Molla, Lee, and Wolf disclose the circuit board structure according to claim 7, further comprising: a dielectric layer (Wolf Fig.1, #22/21), disposed between the patterned circuit layer and the carrier (Wolf, Fig.1, #22 is between the carrier #2 and circuit layer #33).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (U.S 2016/0007504 A1), Molla (U.S 2019/0098743 A1), Lee (U.S 6,946,601 B1), Wolf (U.S 6,697,257) and further, in view of Stephanou (U.S 2014/0177188 A1). 
In regards to Claim 9, Wu in view of Molla, Lee, and Wolf disclose the circuit board structure according to claim 8.
Wu in view of Molla, Lee, and Wolf fail to explicitly disclose: Wherein a heat conductivity coefficient of the dielectric layer is greater than 1 W/(mK).

Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the dielectric layer (as taught by Wolf) would be modified to include a dielectric layer having a high thermal conductivity (as taught by Stephanou) to help dissipate heat generated by the components placed on the circuit layer. By replacing one dielectric layer with another dielectric layer having a thermal conductivity higher than 1 W/(mK), would yield predictable results i.e., provide insulation between the metal carrier and provide thermal conduction for the heat generated by said components (Paragraph [0084]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (U.S 2016/0007504 A1), Molla (U.S 2019/0098743 A1), Lee (U.S 6,946,601 B1), Wolf (U.S 6,697,257), and further, in view of Schlitz (U.S 2010/0177519 A1). 
In regards to Claim 10, Wu in view of Molla, Lee, and Wolf discloses the circuit board structure according to claim 7.
Wu in view of Molla, Lee, and Wolf fail to disclose: Further comprising a heat dissipation fin, disposed on the carrier, wherein the carrier is positioned between the patterned circuit layer and the heat dissipation fin.
However, Schlitz discloses: Further comprising a heat dissipation fin (Fig.15, #1523), disposed on the carrier (Fig.15, #1521) and wherein the carrier is positioned between the patterned circuit layer and the heat dissipation fins (Fig.15, as such the office notes that with the combination of Wu in view of Molla, Lee, Wolf, and Schlitz, the circuit board structure (as taught by Wu) would be modified to include a heat dissipation fin, disposed on the carrier (as taught by Schlitz) to help dissipate heat generated by the components disposed on the circuit layer). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the circuit board structure (as taught by Wu) to a heat dissipation . 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (U.S 2016/0007504 A1), Molla (U.S 2019/0098743 A1), Lee (U.S 6,946,601 B1), and further, in view of Murata (U.S 6,368,704). 
In regards to Claim 12, Wu in view of Molla and Lee disclose the circuit board structure according to claim 1.
Wu in view of Molla and Lee fail to disclose: Wherein the adhesive material comprises solder, conductive paste or dielectric paste.
However, Murata discloses: Wherein the adhesive material comprises solder, conductive paste or dielectric paste (Column 6, lines 34-38, which discloses the adhesive layer is conductive paste, as such the office notes that with the combination of Wu in view of Molla, Lee, and Murata, the adhesive layer used to attached the heat source and PCB (as taught by Wu in view of Molla and Lee) would be modified to use a different material such as a conductive paste (as taught by Murata) to attached the heat source to the patterned circuit layer). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the material of the adhesive layer used to attached the heat source to the patterned circuit layer (as taught by Wu in view of Molla and Lee) to use a different material such as a conductive paste (as taught by Murata) to attached the heat source to the patterned circuit layer. By utilizing a conductive paste between the heat source and patterned circuit later, would allow the adhesive layer to be made very thin, thus reducing the overall size of the electronic parts/device (Murata, Column 10, lines 6-9). 



Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (U.S 2016/0007504 A1), Molla (U.S 2019/0098743 A1), Lee (U.S 6,946,601 B1), and further, in view of Sutardja (U.S 8,659,144).
In regards to Claim 16, Wu in view of Molla and Lee disclose the circuit board structure according to claim 1.
Wu in view of Molla and Lee fails to disclose: Wherein a thickness of the patterned circuit layer is between 10 microns and 75 microns.
However, Sutardja discloses: Wherein a thickness of the patterned circuit layer is between 10 microns and 75 microns (Fig.1-2, Column 5, lines 5-7, which discloses the circuit layer thickness is 10 microns, as such the office notes that with the combination of Wu in view of Molla, Lee, and Sutardja, the patterned circuit layer having a thickness (as taught by Wu) would be modified to have a thickness of 10 microns (as taught by Sutardja) to provide electrical signals to the electronic components connected to said circuit layer). 
However, MPEP 2144.04 (IV) A notes that a mere change in size/proportion from the prior art teachings is considered obvious as being well within the purview of one of ordinary skill in the art, thus wherein the thickness of the patterned circuit layer is between 10 microns to 75 microns, is simply a mere change in the thickness of the patterned circuit layer which is obvious as being well within the purview of one of ordinary skill in the art, as such modification would yield predictable results i.e., provide a circuit layer to allow components to electrical connect and provide connections to other components (See MPEP 2144.04, citing, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)MPEP 2144.04 (IV) A Change in size/proportion).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (U.S 2016/0007504 A1), Molla (U.S 2019/0098743 A1), Lee (U.S 6,946,601 B1), Sutardja (U.S 8,659,144), and further, in view of Anderson (U.S 9,618,275). 
In regards to Claim 17, Wu in view of Molla, lee, and Sutardja discloses the circuit board structure according to claim 16.
Wu in view of Molla, Lee, and Sutardja fail to disclose: Wherein a pore size of the at least one fluid channel is between 5 microns and 50 microns.

Therefore, the office notes that the rate of cooling based on the fluid channel pore size is a result-oriented variable which can be optimize by the teachings/suggestions of Anderson (see Column 2, lines 25-29); thus, modifying the pore size to be between 5 microns to 50 microns would be within the purview of one of ordinary skill in the art based on the result oriented variable (i.e., adjusting the pore size of the fluid channel determines the pumping capability of the fluid within said fluid channel) which would have predictable results i.e., cooling the heat generating components within the circuit board structure (See, MPEP 2144.05 II (B) There is a motivation to Optimize Result-Effective Variables, citing, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768.  The examiner can normally be reached on 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANDEEP S BUTTAR/Primary Examiner, Art Unit 2835